Action by a surviving spouse, who is a legatee under decedent’s will and who has filed an election under section 18 of the Decedent Estate Law to enjoin the defendants from delivering a deed to real property, in compliance with a contract of sale, until such time as the Surrogate’s Court, Queens County, shall rule upon the propriety of the sale, and for other relief. The complaint does not allege that the will prohibited the defendants from selling the property, nor does it allege any facts which show that prior approval of the sale is required. Order granting defendants’ motion to cancel the lis pendens and to dismiss the complaint for failure to state facts sufficient to constitute a cause of action unanimously affirmed, with $10 costs and disbursements. (See Decedent Estate Law, § 13.) Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ.